Citation Nr: 1449932	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a low back disorder.
 
2. Entitlement to service connection for status post umbilical hernia repair and injury to the inguinal area.
 
3. Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected right ankle disorder.
 
4. Entitlement to an initial compensable rating prior to April 30, 2009 and a rating in excess of 10 percent beginning April 30, 2009 for the service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1982 to June 2006 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Newark, New Jersey Regional Office (RO).

In a May 2009 rating decision, the RO increased the rating of the service-connected right ankle disability to 10 percent, effective April 30, 2009.  Since the Veteran expressed dissatisfaction with the decision, the matter remains in appellate status.

More recently, in June 2012, the Board remanded this appeal for further development.

The claims for entitlement to service connection for a low back disorder and a rating in excess of 10 percent beginning April 30, 2009 for the service-connected right ankle sprain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the status post umbilical hernia repair and injury to the inguinal area is related to his service.

2.  The Veteran does not have a current left ankle disorder.

3. Prior to April 30, 2009, his right ankle disorder has not involved limitation of motion, or other compensable symptomatology.


CONCLUSIONS OF LAW

1. The Veteran's status post umbilical hernia repair and injury to the inguinal area is due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A left ankle disorder, to include as secondary to a service-connected right ankle disorder, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. The criteria for an initial compensation rating for the service-connected right ankle disorder prior to April 30, 2009 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in August 2006 prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained pursuant to the Board's June 2012 remand directives.  Additionally, the Veteran had another VA compensation examination in June 2014.  The VA compensation examination is adequate because the report contains the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the June 2012 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Legal Criteria

Service Connection

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty (AD) is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2014).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

As noted above, certain diseases, including arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Analysis

Post Status Umbilical Hernia

The Veteran indicated at the December 2007 VA examination that he had a hernia while on active duty in the early 1990s while on active duty for training and that he was treated at a civilian hospital. The evidence of record shows that he was seen at Methodist Hospital in Brooklyn in September 1993 for discomfort in the right groin region after doing heavy lifting three days earlier.  A December 2007 VA examiner opined that the Veteran's current residual pain was likely due to adhesion from an umbilical hernia repair that was reported done in 1999.

In addition, the Veteran had another VA examination in June 2014.  The examiner diagnosed the Veteran with a chronic strain rectus abdominus.  She noted that there was clear administrative evidence in the medical record that the Veteran injured his groin when on active duty in September1993, but stated that the crucial evidence showed that it was a sprain of the right inguinal ligament.  She also noted that the Veteran sought care at an urgent care in March 2003 for "inguinal strain" based on a bill dated March 2003, but laterality was not specified on the bill.  In addition, she documented that the Veteran sought care at the emergency room in March 2004 for a left-sided groin strain after a recent injury.  The examiner further noted that the Veteran reported an acute left groin strain at a 2010 VA primary care visit.  She, however, opined that a 1993 right groin strain would not cause recurrent left-sided groin strains, and, there was no evidence of recurrent right-sided groin strain that might be expected after an initial right-sided groin strain.  The examiner stated that the pain that the Veteran described today was neither on the left nor the right, instead in the middle, above his pubic bone.  His left and right groin examinations were noted as normal.  Therefore, the examiner concluded that the Veteran's condition claimed was less likely than not related to his right inguinal strain sustained on active duty in 1993.

Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's status post umbilical hernia repair and injury to the inguinal area is attributable to his military service.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The examiners who performed the December 2007 and June 2014 VA examinations are competent medical authorities who had access to the pertinent facts at issue in this case, that is, the Veteran's history of umbilical hernia repair and injury to the inguinal area.  The Board regards the opinions of the VA examiners sufficient to place the evidence in relative equipoise on the determinative nexus issue regarding the cause of the Veteran's claimed status post umbilical hernia repair in terms of whether it is related or attributable to his military service.  So with resolution of this reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in relative equipoise with regard to his claim of entitlement to service connection for status post umbilical hernia repair.  And, as explained, in this circumstance this reasonable doubt is resolved in his favor and his claim granted.

Left Ankle Disorder

The Veteran claims that his left ankle disability is secondary to his service-connected right ankle sprain.  

A review of the Veteran's STRs is unremarkable for any complaints, symptoms, treatments or diagnosis of a left ankle condition.  Additionally, a review of his VA and private medical records are negative for any left ankle condition.

As already mentioned above, the Veteran had a VA examination in December 2007.  An examination of his left ankle revealed no gross deformity or tenderness to palpation.  His range of motion was normal, and following five repetitive range of motion tests, no pain was elicited and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  X-rays of his left ankle were normal.  The examiner commented that there was no objective abnormal finding on his left ankle examination.  The examiner therefore opined that his left ankle condition was less likely related to the right ankle condition.

Considering the pertinent medical evidence and relevant legal criteria, service connection for this disability is not warranted because the Veteran does not have a current left ankle diagnosis.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a left ankle disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
Increased Rating for Service-Connected Right Ankle Disorder

The Veteran seeks an initial compensable rating prior to April 30, 2009 for his service-connected right ankle disorder.  

The RO has evaluated the Veteran's service-connected right ankle disorder under 38 C.F.R. § 4.71a, DC 5271.  Limitation of motion of the ankle warrants a 10 percent evaluation if it is moderate, or a 20 percent evaluation if it is marked. 38 C.F.R. § 4.71a, DC 5271.  Consideration under DCs 5272, 5273 and 5274 would not result in a disability rating higher than 20 percent.  However, consideration under DC 5270 for ankyloses of the ankle could result in higher disability ratings.  Normal range of ankle motion is dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

At his December 2007 VA examination, he complained of persistent right ankle pain over the media aspect of the ankle.  The Veteran stated that the pain was intermittent and aggravated by negotiating steps.  Physical examination of the right ankle demonstrated no gross deformity.  There was no tenderness to palpation. Range of motion of his dorsiflexion was from 0 to 10 degrees and plantar flexion from 0 to 50 degrees without pain.  After five repetitive range of motion, there was no pain and range of motion remained the same.  There was no evidence of fatigue weakness or lack of endurance.  The anterior drawer and talar tilt tests were also negative.

The Board finds that the preponderance of the evidence shows that the Veteran is not entitled to an initial compensable rating prior to April 30, 2009.  The evidence of record showed that he had normal range of motions with no pain upon repetitions.  The Veteran reported no incapacitating episodes or flare ups and that his disability did not interfere with his job or daily activities.  Further, there was no additional loss of joint function due to pain, fatigue or lack of endurance after repetitive motion of the right ankle.  Upon review of the clinical and lay record, at no point during the applicable period has the Veteran's right ankle disability been productive of any ankyloses.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  Resultantly, considering the level of the Veteran's right ankle disability, it has been appropriately rated noncompensable under the applicable diagnostic criteria for the period prior to April 30, 2009.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1) (2014).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

For the period prior to April 20, 2009, the Veteran's complaints regarding his right ankle disorder involve chronic pain, which is contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disability on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

In conclusion, since the rating schedule adequately addresses the symptomatology for the disability at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

Entitlement to service connection for status post umbilical hernia repair and injury to the inguinal area is granted.
 
Entitlement to service connection for a left ankle disorder claimed as secondary to a service-connected right ankle disability is denied.
 
Entitlement to an initial compensable rating for a right ankle disorder prior to April 30, 2009 is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding the claims for service connection for a low back disorder and an increased rating for a right ankle sprain beginning April 30, 2009, but it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

Regarding the Veteran's low back disorder, he asserts that he injured his low back during ACDUTRA in September 2005.  Complaints of low back pain due to injury are documented in a sick slip and it shows he was on duty at the time of the injury.  However, the record also shows that the Veteran is shown to have low back complaints as early as March 2004.  Nonetheless, a review of his VA and private medical treatment records since September 2005 shows that he receives continuous treatment for a low back disorder and has been diagnosed with degenerative disc disease of the lumbar spine. 

Although the Veteran was afforded a VA examination in December 2007, no opinion was offered regarding the etiology of the claimed low back disability. Given that the record shows that he had low back complaints prior to his ACDUTRA in September 2005, the Board remanded this claim for an opinion in June 2012 to determine if the claimed disability was aggravated during service. 

As a result, the Veteran had a VA examination in June 2014.  The examiner stated that the Veteran had four back conditions that had been diagnosed since his injury in 2005: a localized low thoracic arthritis and low lumbar arthritis diagnosed on a 2007 X-ray; degenerative disc disease of the lumbar spine diagnosed on a 2011 MRI; degenerative arthritis of the lumbar spine diagnosed on the same 2011 MRI; and a chronic coccygeal tailbone sprain diagnosed on examination today.  She opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  While the examiner addressed the likely etiology of his low back disorder, she, however, did not address whether it was aggravated by his National Guard service in September 2005.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Consequently, the Board finds that an addendum opinion is required in view of Stegall. 

Further, regarding the Veteran's service-connected right ankle, a review of his January 2014 RO hearing indicates that his right ankle sprain has increased in severity.  Therefore, another VA compensation examination is also needed reassessing his severity in relation to the applicable rating criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. The claims file must be furnished to the examiner who conducted the June 2014 VA examination or to another physician if that examiner is unavailable, and the examiner must state that the claims file was reviewed in the report provided.  If the new VA physician is unable to render an opinion without performing an examination, such an examination must be scheduled.

The examiner should provide an opinion as to whether the Veteran's low back disorder increased in severity (i.e. aggravated) as a result of his National Guard service in September 2005, and whether any such increase was due to the natural progression of the disease process. 

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity, as to why an opinion may not be offered.

2. Also, schedule the Veteran for a VA examination to reassess the current level of severity of his service-connected right ankle disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations of the Veteran's service-connected right ankle disorder, including an assessment as to the degree limitation of motion, consistent with 38 C.F.R. § 4.71a , Diagnostic Code 5271.  All necessary diagnostic testing and evaluation should be performed, including range of motion measurement. In this regard, the examiner should determine whether the right ankle exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the right ankle, including during times when these symptoms are most problematic (flare ups) or during prolonged, repetitive, use of the right ankle. 

The examiner must provide a complete and thorough rationale for all conclusions reached.

3. Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



